[rgretentionoffermay12019001.jpg]
May 1, 2019 VIA EMAIL Re: Robb Giammatteo Retention Offer Dear Robb: In
recognition of your valued contributions and the desire of Ascena Retail Group,
Inc. (the “Company”) to ensure your continued service with the Company as the
Company completes Project Viking and explores and, if applicable, completes
Projects Robin, Venus, and Iris, the Company is pleased to offer to you an
opportunity to earn a Retention Bonus on the terms and conditions set forth in
this letter (the “Agreement”). I. Amount and Payment Schedule for Retention
Bonus The maximum possible amount of the Retention Bonus is $700,000, less
applicable taxes and deductions. The Retention Bonus will be paid in equal
installments as described below, as soon as reasonably practicable following
each of the dates set forth below, but in no event later than 30 days following
each of the dates set forth below. You must be continuously employed by the
Company from the date of this Agreement through the payment date of the
particular installment payment in order to receive the installment payment.
Retention Bonus Installment Payment Amount Trigger or Date for Installment
Payment $350,000 August 31, 2019 $350,000 August 31, 2020 II. Repayment of
Retention Bonus In the event that, before the August 31, 2020 installment
payment is paid to you as provided in Section I, you resign your employment for
any reason whatsoever, or your employment is terminated due to: (i) a violation
of company policy, (ii) conduct giving rise to immediate discharge, and/or (iii)
“Cause” (as defined in the Company’s Executive Severance Plan, as may be amended
from time to time (the “ESP”)) (clauses (i) through (iii), a “Company
Termination”), then you will be responsible for repaying the Company (A) the net
after-tax amount of the Retention Bonus paid to you prior to your resignation or
(B) the gross amount of the Retention Bonus paid to you prior to your Company
Termination. Any amount required to be repaid to the Company pursuant to this
Section II must be paid in a cash lump sum within 90 days of your resignation or
Company Termination, as applicable. 107501795v4



--------------------------------------------------------------------------------



 
[rgretentionoffermay12019002.jpg]
III. Severance Benefits Effective as of the date of this Agreement, in the event
of your “Non-Change in Control Termination” (as defined in the ESP), your cash
severance level under Section 2.2(a)(i) of the ESP will be 24 months of your
then-current base salary. In addition, effective as of the date of this
Agreement, in the event of your “Change in Control Related Termination” (as
defined in the ESP), the multiple for your cash severance amount under Section
2.2(a)(ii) of the ESP shall be two times (2x) rather than one and one-half times
(1.5x). Pursuant to Section 2.4 of the ESP, you will have no duty to mitigate
severance payments that you may become eligible to receive under the ESP (as
modified by this Agreement) and the Company will not reduce its obligation to
pay any such severance by any amount that you may earn as base salary from a new
employer. Your eligibility to receive severance benefits under the ESP is
subject in all respects to the terms, conditions and restrictions of the ESP. If
you resign your employment for any reason or your employment is terminated by
the Company for any reason other than due to a Non-Change in Control Termination
or a Change in Control Related Termination, you will not be eligible for any
severance payments from the Company under this Agreement, the ESP or otherwise.
IV. No Guarantee of Employment Your employment with the Company remains at will,
and this Agreement does not constitute a contract of employment or guarantee or
imply any right to continued employment for any period. V. Governing Law The
Parties agree that this Agreement shall be construed in accordance with New York
law, without regard to conflicts of laws principles. Any dispute arising out of,
or relating to this Agreement, shall be subject to the exclusive jurisdiction of
the state or federal courts of New York located in New York County. VI. Return
of Agreement If you wish to be eligible to receive the Retention Bonus and the
ESP modifications set forth herein, please sign and return the Agreement to
Heidi Mader no later than five business days from the date you received this
Agreement. If you do not return the signed Agreement within this timeframe, this
Agreement will be deemed revoked and of no effect, and you will not have any
entitlement to the Retention Bonus or the ESP modifications set forth herein.
VII. Taxes Any payments or benefits to be made or provided to you pursuant to
this Agreement shall be subject to any withholding tax (including social
security contributions and federal income taxes) as shall be required by
federal, state and local withholding tax laws. This Agreement is intended to be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986 and the guidance promulgated thereunder (“Section 409A”),
and will be interpreted, administered and operated in a manner consistent with
that intent. Each payment to you shall be treated as a separate payment, and any
right to a series of installment payments is to be treated as a right to a
series of separate payments. The Company shall have no liability to you or
otherwise if the Retention Bonus is subject to Section 409A. 2 107501795v4



--------------------------------------------------------------------------------



 
[rgretentionoffermay12019003.jpg]
Payments and benefits that may be provided to you under the ESP shall be subject
to Section 7.8 of the ESP. 3 107501795v4



--------------------------------------------------------------------------------



 
[rgretentionoffermay12019004.jpg]
Thank you for your continued work and dedication to the Company in support of
these important initiatives. Best Regards, /s/ Gary Muto Gary Muto CEO, Ascena
Retail Group, Inc. Accepted by: /s/ Robb Giammatteo
__________________________________ Robb Giammatteo May 1, 2019
__________________________________ Date 4 107501795v4



--------------------------------------------------------------------------------



 